Citation Nr: 1623885	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-46 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for acid reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 2009.

This appeal comes before the Department of Veterans Affairs (VA) from a December 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  The appeal is currently administered by the Restricted Access Claim Center (RACC) at the St. Paul, Minnesota RO.  Other issues have been withdrawn by the Veteran.

The Veteran was afforded a videoconference hearing in February 2016 at the Chicago, Illinois VA RO before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected acid reflux disease are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

Review of the record discloses that the Veteran last had a VA examination for acid reflux disease for compensation and pension purposes in December 2009.  In his November 2010 substantive appeal and on personal hearing in February 2016, he asserted that his symptoms had worsened.  The Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, or when a Veteran claims that a disability is worse than when originally rated (or when last examined by VA), VA must provide a new examination. See Snuffer v. Gober, 10 Vet. 10 Vet. App. 400, 403; Proscelle v. Derwinski, 2 Vet. App. 629, 632(1992).  As such, the appellant should be scheduled for a current VA examination to ascertain the status of the service-connected acid reflux disease.  

The Veteran testified on personal hearing that he received treatment for acid reflux disease at Tricare.  Additionally, the evidence indicates that the Veteran has received VA treatment in the past for acid reflux.  The most recent records date through early February 2015.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, Tricare records dating from 2009 and VA records dating from February 2015 through the present should be retrieved and associated with the electronic record.  

Finally, in a VA outpatient clinic note in 2015, it was reported that the appellant was currently employed at VA.  Therefore, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record at this time in accordance with Rice v. Shinseki, 22 Vet.App. 447.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate Tricare regional facility, request the Veteran's clinical records dating from 2009 to present and associate with the claims folder or Virtual VA.  Additionally, appellant should be offered the opportunity to identify any additional treatment that he has had for acid reflux disease.  Appropriate releases should be requested and attempts to obtain all records should be undertaken.  The claims folder should reflect documentation of attempts to obtain the records.

2.  Retrieve any pertinent VA outpatient records dating from February 2015 through the present and associate with the claims folder.  All attempts to request the records should be documented.

3.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his service-connected acid reflux disease in accordance with the latest worksheet for rating this disability.  Access to Virtual VA/VBMS must be made available to the examiner who should provide a detailed review of the Veteran's pertinent medical history, current complaints, and findings associated with the service-connected disability at issue.  The examiner must indicate whether the electronic file is reviewed and describe the functional effect of the service-connected acid reflux disease. 

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




